                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :       Chapter 11
                                                         :
M & G USA CORPORATION, et al.,1                          :       Case No. 17-12307 (BLS)
                                                         :
                  Debtors.                               :       (Jointly Administered)
                                                         :
                                                         :       Ref. Docket No. 2008

    CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
    MONTHLY FEE APPLICATION OF PRIME CLERK LLC, ADMINISTRATIVE
       ADVISOR TO THE DEBTORS, FOR COMPENSATION FOR SERVICES
           AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
          FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

                  The undersigned counsel for the above captioned debtors (the “Debtors”) hereby

certifies that:

         1.       On October 26, 2018, Prime Clerk LLC (“Prime Clerk”), administrative advisor

to the Debtors, filed and served the Monthly Fee Application of Prime Clerk LLC, Administrative

Advisor to the Debtors, for Compensation for Services and Reimbursement of Expenses for the

Period From September 1, 2018 through September 30, 2018 (Docket No. 2008) (the

“Application”) with the U.S. Bankruptcy Court for the District of Delaware (the “Court”).

         2.       Pursuant to the Notice of the Application, objections to the Application were to be

filed and served no later than November 16, 2018, at 4:00 p.m. prevailing Eastern Time.

         3.       The undersigned further certifies that a review of the Court’s docket in these cases

shows no answer, objection, or other responsive pleading to the Application.

1
        The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G
Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195),
Mossi & Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
               In accordance with the Court’s Order Authorizing Procedures for Interim

 Compensation and Reimbursement of Expenses of Professionals (Docket No. 308), the Debtors

 are authorized to pay Prime Clerk $1,181.88, which represents 80% of the fees ($1,477.35), and

 $86.15, which represents 100% of the expenses requested in the Application for the period

 September 1,2018 through September 30, 2018, upon the filing of this certificate and without the

 need for entry of a Court order approving the Application.



Dated: December 11, 2018                         PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Joseph M. Mulvihill
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 James E. O'Neill (DE Bar No. 4042)
                                                 Joseph M. Mulvihill (DE Bar No. 6061)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone:     (302) 652-4100
                                                 Facsimile:     (302) 652-4400
                                                 Email:         ljones@pszjlaw.com
                                                                joneill@pszjlaw.com
                                                                jmulvihill@pszjlaw.com

                                                 and

                                                 JONES DAY
                                                 Scott J. Greenberg
                                                 Stacey L. Corr-Irvine
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone:     (212) 326-3939
                                                 Facsimile:     (212) 755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                scorrirvine@jonesday.com

                                                 and




                                                -2-
 Carl E. Black
 901 Lakeside Avenue
 Cleveland, Ohio 44114
 Telephone: (216) 586-7035
 Facsimile:    (216) 579-0212
 Email:        ceblack@jonesday.com

 Co-Counsel for the Debtors and Debtors in
 Possession




-3-
